EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 May 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1, 3-11, 13 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a voltage controlled oscillator (VCO) regulator circuit, comprising, inter alia, a switch circuit to select a voltage mode to selectively activate at least one of the first voltage regulator or the second voltage regulator based on the selected voltage mode to regulate a supply voltage for a VCO, wherein the switch circuit is configured to select the voltage mode based on effects of the VCO connected to the VCO regulator circuit, and to selectively activate the at least one of the first voltage regulator or the second voltage regulator based on the effects. 
Claims 3-10, 15, 18, 21 and 22 depend on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim.
Independent claim 11 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach, inter alia, selecting a voltage mode, via a switch circuit, to selectively activate at least one of the first voltage regulator or the second voltage regulator based on the selected voltage mode to regulate a supply voltage for a VCO, wherein the voltage mode is selected based on effects of the VCO connected 
Claims 16 and 19 depend on claim 11 therefore these claims are also allowable as being dependent on an allowable base claim.
Independent claim 13 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach, inter alia, means for selecting a voltage mode, via a switch circuit, to selectively activate at least one of the means for regulating the first input voltage or the means for regulating the second voltage based on the selected voltage mode to regulate a supply voltage for a VCO, wherein the means for selecting the voltage mode is configured to select the voltage mode based on effects of the VCO connected to the VCO regulator circuit, and to selectively activate the at least one of the means for regulating the first input voltage or the means for regulating the second voltage based on the effects.
Claims 17 and 20 depend on claim 13 therefore these claims are also allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






16 January 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837